Judgment unanimously affirmed. Memorandum: Defendant contends that the evidence was legally insufficient to sustain his conviction because the testimony of the accomplices was not sufficiently corroborated (see, CPL 60.22 [1]). From our review of the record, we conclude that there was ample evidence which, when viewed as a whole, connected defendant to the commission of the murder and assault (see, People v Moses, 63 NY2d 299). Defendant also contends that portions of the rebuttal testimony of Officer *964Clark were improperly admitted. Either no objection was made to the challenged testimony or, if objection was made, it was sustained and defense counsel did not request further curative instructions. Therefore, the issue has not been preserved for our review (see, CPL 470.05 [2]; People v Dawson, 50 NY2d 311, 316, 324). (Appeal from judgment of Monroe County Court, Celli, J.—murder, second degree.) Present— Doerr, J. P., Denman, Boomer, Pine and Lawton, JJ.